                         Case 20-11570-LSS             Doc 279         Filed 08/06/20      Page 1 of 8



                                IN THE UNITED STATES BANKRUPTCY COURT
                                     FOR THE DISTRICT OF DELAWARE

                                                                   §
             In re:                                                §    Chapter 11
                                                                   §
             PYXUS INTERNATIONAL, INC., et al.,1                   §    Case No. 20-11570 (LSS)
                                                                   §
                                        Debtors.                   §    (Jointly Administered)
                                                                   §
                                                                   §    Objection Deadline: August 20, 2020 at 4:00 p.m. (ET)



                      NOTICE OF FILING OF THE ORDINARY COURSE PROFESSIONAL
                                 DECLARATION OF HUTCHINSON PLLC

                          PLEASE TAKE NOTICE that, in accordance with the procedures set forth in the

         Order (I) Authorizing Employment and Payment of Professionals Utilized in the Ordinary Course

         of Business, and (II) Waiving Certain Information Requirements of Local Rule 2016-2 [Docket

         No. 221] (the “OCP Order”), the above-captioned debtors and debtors in possession (the

         “Debtors”) hereby file the ordinary course professional retention declaration (the “Retention

         Declaration”) of Hutchinson PLLC (the “Ordinary Course Professional”) attached hereto as

         Exhibit A.

                          PLEASE TAKE FURTHER NOTICE that objections to the Retention

         Declaration, if any, must be filed in accordance with the OCP Order on or before August 20, 2020

         at 4:00 p.m. (ET) (the “Objection Deadline”) with the United States Bankruptcy Court for the

         District of Delaware, 824 N. Market Street, 3rd Floor, Wilmington, Delaware 19801. At the same

         time, you must also serve a copy of any objection upon the Ordinary Course Professional and

         (i) the Debtors, Pyxus International, Inc., 8001 Aerial Center Parkway, Morrisville, NC 27560-



         1
            The Debtors in the Chapter 11 Cases, along with the last four digits of each Debtor’s United States federal tax
         identification number, are: Pyxus International, Inc. (6567), Alliance One International, LLC (3302), Alliance One
         North America, LLC (7908), Alliance One Specialty Products, LLC (0115) and GSP Properties, LLC (5603). The
         Debtors’ mailing address is 8001 Aerial Center Parkway, Morrisville, NC 27560-8417.

26872933.1
                          Case 20-11570-LSS      Doc 279     Filed 08/06/20    Page 2 of 8



         8417 (Attn: William O’Quinn, Esq. (woquinn@pyxus.com)); (ii) counsel to the Debtors,

         (a) Simpson Thatcher & Bartlett LLP, 425 Lexington Avenue, New York, New York 10017 (Attn:

         Sandeep Qusba, Esq. (squsba@stblaw.com), Michael Torkin, Esq. (michael.torkin@stblaw.com),

         and Nicholas Baker, Esq. (nbaker@stblaw.com)), and (b) Young Conaway Stargatt & Taylor LLP,

         Rodney Square, 1000 North King Street, Wilmington, Delaware 19801 (Attn: Tara Pakrouh, Esq.

         (tpakrouh@ycst.com)); (iii) counsel to the Equity Committee (a) The Law Offices of Richard J.

         Corbi PLLC, 1501 Broadway, 12th Floor, New York, New York 10036 (Attn: Richard J. Corbi,

         Esq. (rcorbi@corbilaw.com)), and (b) Montgomery McCracken Walker & Rhoads LLP, 1105 N.

         Market Street, Suite 1500, Wilmington, Delaware 19801 (Attn: Marc J. Phillips, Esq.

         (mphillips@mmwr.com)), (iv) counsel to the Ad Hoc First Lien Group, (a) Stroock & Stroock &

         Lavan LLP, 180 Maiden Lane, New York, New York 100138 (Attn: Kristopher Hansen, Esq.

         (khansen@stroock.com) and Jonathan Canfield, Esq. (jcanfield@stroock.com)), and (b) Pachulski

         Stang Ziehl & Jones LLP, 919 N. Market Street, 17th Floor, Wilmington, Delaware 19801 (Attn:

         Bradford    J.    Sandler,   Esq.   (bsandler@pszjlaw.com)   and     James   E.   O’Neill,   Esq.

         (joneill@pszjlaw.com)); (v) counsel to the Ad Hoc Crossholder Group and DIP Agent, (a)

         Wachtell Lipton Rosen & Katz, 51 West 52nd Street, New York, New York 10019 (Attn: Joshua

         Feltman (jfeltman@WLRK.com)) and (b) Morris, Nichols, Arsht & Tunnell LLP, 1201 North

         Market Street, Wilmington, Delaware 19801 (Attn: Derek C. Abbott, Esq. (dabbott@mnat.com));

         (vi) counsel to the ABL Agent, White & Case LLP, 1221 Avenue of the Americas, New York,

         New York 10020 (Attn: Justin Wagstaff (jwagstaff@whitecase.com)); and (vii) the Office of the

         United States Trustee for the District of Delaware, J. Caleb Boggs Federal Building, 844 North

         King Street, Suite 2207, Lockbox 35, Wilmington, Delaware 19801 (Attn: David L. Buchbinder,

         Esq. (david.l.buchbinder@usdoj.gov)), so as to be actually received on or before the Objection

         Deadline.


26872933.1
                                                         2
                         Case 20-11570-LSS       Doc 279        Filed 08/06/20   Page 3 of 8



                         PLEASE TAKE FURTHER NOTICE that, if no objections are filed in

         accordance with this Notice, then the Ordinary Course Professional shall be deemed to be an

         Ordinary Course Professional within the purview of the OCP Order without the necessity of a

         hearing or further notice, at which time the Debtors shall be authorized to compensate the Ordinary

         Course Professional consistent with the terms of the OCP Order.

             Dated:   August 6, 2020              YOUNG CONAWAY STARGATT & TAYLOR, LLP
                      Wilmington, Delaware
                                                  /s/ Tara C. Pakrouh
                                                  Pauline K. Morgan (No. 3650)
                                                  Kara Hammond Coyle (No. 4410)
                                                  Ashley E. Jacobs (No. 5635)
                                                  Tara C. Pakrouh (No. 6192)
                                                  Rodney Square
                                                  1000 North King Street
                                                  Wilmington, Delaware 19801
                                                  Telephone:     (302) 571-6600
                                                  Facsimile:     (302) 571-1253
                                                  Email:         pmorgan@ycst.com
                                                                 kcoyle@ycst.com
                                                                 ajacobs@ycst.com
                                                                 tpakrouh@ycst.com

                                                  - and -

                                                  SIMPSON THACHER & BARTLETT LLP

                                                  Sandeep Qusba (admitted pro hac vice)
                                                  Michael H. Torkin (admitted pro hac vice)
                                                  Kathrine A. McLendon (admitted pro hac vice)
                                                  Nicholas E. Baker (admitted pro hac vice)
                                                  Daniel L. Biller (admitted pro hac vice)
                                                  Jamie J. Fell (admitted pro hac vice)
                                                  425 Lexington Avenue
                                                  New York, New York 10017
                                                  Telephone:      (212) 455-2000
                                                  Facsimile:      (212) 455-2502

                                                  Counsel to the Debtors and Debtors in Possession




26872933.1
                                                            3
             Case 20-11570-LSS   Doc 279   Filed 08/06/20   Page 4 of 8




                                  EXHIBIT A

                         Declaration of Disinterestedness




26872933.1
                Case 20-11570-LSS             Doc 279       Filed 08/06/20        Page 5 of 8




                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF DELAWARE

                                                            §
    In re:                                                  §      Chapter 11
                                                            §
    PYXUS INTERNATIONAL, INC., et al.,1                     §
                                                            §      Case No. 20-11570 (LSS)
                               Debtors.                     §
                                                            §      (Jointly Administered)
                                                            §

    DECLARATION IN SUPPORT OF EMPLOYMENT OF HUTCHISON PLLS AS
     PROFESSIONAL UTILIZED IN THE ORDINARY COURSE OF BUSINESS
______________________________________________________________________________

                 I, Fred D. Hutchison, declare that the following is true to the best of my knowledge,

information and belief:

                 1.       I am a Member of Hutchison PLLC, located at 3110 Edwards Mill Road,

Suite 300, Raleigh, NC 27612 (the “Firm”), which has been employed by the debtors and debtors

in possession (collectively, the “Debtors”) in the above-captioned cases (the “Chapter 11 Cases”)

in the ordinary course of the Debtors’ business. The Debtors wish to retain the Firm to continue

providing ordinary course services during these Chapter 11 Cases, and the Firm has consented to

provide such services. This Declaration is submitted in compliance with the Order (I) Authorizing

Employment and Payment of Professionals Utilized in the Ordinary Course of Business and (II)

Waiving Certain Information Requirements of Local Rule 2016-2 [Docket No. 221] (the “Ordinary

Course Professionals Order”).

                 2.       The Firm may have performed services in the past, may currently perform

services, and may perform services in the future in matters unrelated to these Chapter 11 Cases for


1
  The Debtors in the Chapter 11 Cases, along with the last four digits of each Debtor’s United States federal tax
identification number, are: Pyxus International, Inc. (6567), Alliance One International, LLC (3302), Alliance One
North America, LLC (7908), Alliance One Specialty Products, LLC (0115) and GSP Properties, LLC (5603). The
Debtors’ mailing address is 8001 Aerial Center Parkway, Morrisville, NC 27560-8417.
               Case 20-11570-LSS        Doc 279     Filed 08/06/20     Page 6 of 8




persons that are parties in interest in these Chapter 11 Cases. The Firm does not perform services

for any such person in connection with these Chapter 11 Cases, or have any relationship with any

such person, their attorneys or their accountants that would be adverse to the Debtors or their

estates.

               3.     The Debtors have requested that the Firm provide university research and

development to the Debtors, and the Firm has consented to provide such services.

               4.     The Firm has provided services to the Debtors prior to the commencement

of these Chapter 11 Cases.

               5.     The Firm does not keep, in the ordinary course of business, time records in

one-tenth-of-an-hour increments. The Firm keeps, in the ordinary course of business, time records

in one-quarter-of-an-hour increments

               6.     As part of its customary practice, the Firm is retained in cases, proceedings

and transactions involving many different parties, some of whom may represent or be employed

by the Debtors, claimants and parties in interest in these Chapter 11 Cases.

               7.     Neither I nor any principal, partner, director, or officer of or professional

employed by, the Firm, has agreed to share or will share any portion of the compensation to be

received from the Debtors with any other person other than the principals and regular employees

of the Firm.

               8.     Neither I nor any principal, partner, director, or officer of or professional

employed by, the Firm, insofar as I have been able to ascertain, holds or represents any interest

adverse to the Debtors or their estates with respect to the matter(s) upon which the Firm is to be

employed.




                                                2
              Case 20-11570-LSS         Doc 279      Filed 08/06/20     Page 7 of 8




               9.      The Debtors owe the Firm $-0- for fees and expenses incurred prior to and

unpaid as of the date these Chapter 11 Cases were commenced (the “Petition Date”), the payment

of which is subject to the limitations contained in the Bankruptcy Code and any orders of the Court.

               10.     As of the Petition Date, the Firm was not party to an agreement for

indemnification with the Debtors.

               11.     The Firm is conducting further inquiries regarding its retention by any

creditors of the Debtors, and upon conclusion of such inquiries, or at any time during the period

of its employment, if the Firm should discover any facts bearing on the matters described herein,

the Firm will supplement the information contained in this Declaration.

                                     [Signature page follows]




                                                 3
               Case 20-11570-LSS          Doc 279   Filed 08/06/20   Page 8 of 8




               I declare under penalty of perjury under the laws of the United States of America

that the foregoing is true and correct.

Dated: August 6, 2020




                                                    Fred D. Hutchison
                                                    Member
                                                    Hutchison PLLC
                                                    3110 Edwards Mill Road
                                                    Suite 300
                                                    Raleigh, NC 27612
                                                    Telephone: 919-523-6527
                                                    Facsimile: 866-473-4259
                                                    Email: fhutchison@hutchlaw.com




                                                4
